  Case 1:18-cv-01807-MN Document 10 Filed 02/15/19 Page 1 of 1 PageID #: 37




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

MATTHEW SCIABACUCCHI, Individually             )
and On Behalf of All Others Similarly          )
Situated,                                      )
                                               )   Case No. 1:18-cv-01807-MN
                     Plaintiff,                )
                                               )   CLASS ACTION
       v.                                      )
                                               )   JURY TRIAL DEMANDED
PANDORA MEDIA, INC., GREGORY B.                )
MAFFEI, ROGER CONANT FAXON,                    )
DAVID J. FREAR, JASON HIRSCHHORN,              )
TIMOTHY LEIWEKE, ROGER J. LYNCH,               )
MICHAEL M. LYNTON, JAMES E.                    )
MEYER, MICKIE ROSEN, SIRIUS XM                 )
HOLDINGS INC., and WHITE OAKS                  )
ACQUISITION CORP.,                             )
                                               )
                     Defendants.               )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Federal Rule of Civil Procedure

41(a)(1)(A)(i), plaintiff Matthew Sciabacucchi (“Plaintiff”) hereby voluntarily dismisses the

above-captioned action (the “Action”) with prejudice as to the Plaintiff only. Defendants have

filed neither an answer nor a motion for summary judgment in the Action.

Dated: February 15, 2019                           RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
OF COUNSEL:                                      Brian D. Long (#4347)
                                                 Gina M. Serra (#5387)
RM LAW, P.C.                                     300 Delaware Avenue, Suite 1220
Richard A. Maniskas                              Wilmington, DE 19801
1055 Westlakes Drive, Suite 300                  (302) 295-5310
Berwyn, PA 19312                                 bdl@rl-legal.com
(484) 324-6800                                   gms@rl-legal.com
rm@maniskas.com                                  Attorneys for Plaintiff
